     Case 1:20-cv-00028-RAL Document 1 Filed 01/31/20 Page 1 of 11




              IN THE UNITED STATES DISTRICT COI.]RT
           FOR THE WESTERN DISTRICT OF PENNSYVLANIA

AMADEO ANGEL BUGATTI,

                   Plaintiff                  JURY TRIAL DEMANDED

VS


JROB INTENSIVE WRESTLING                           NO.
CAMPS, INC., J ROBINSON INTENSIVE
CAMPS, LLC,

                   Defendants



                                COMPLAINT

      The Plaintiff, Amadeo Angel Bugatti, by and through his counsel, the

Anzalone Law Offices, LLC, hereby complains of the Defendants, JROB

Intensive Wrestling Camps, Inc. and J Robinson Intensive Camps, LLC, and

in support thereof avers as follows:

                                THE PARTIES

      l.     The Plaintiff, Amadeo Angel Bugatti, is an adult individual and

citizen of the State of Connecticut who resides and is domiciled at   3l   Van

Hom Drive, East Haven, New Haven County, Connecticut 06512.
     Case 1:20-cv-00028-RAL Document 1 Filed 01/31/20 Page 2 of 11




      2.          The Defendant, JROB Intensive Wrestling Camps, Inc., is,

upon information and belief, a Minnesota corporation with its principal place

of business located at 529 S. 7rt Street, # 507, Minneapolis, MN 55415.

      3.          The Defendant, J Robinson lntensive Camps, LLC, is, upon

information and belief, a Minnesota limited liability company with its

principal place of business located at2520 E. Hennepin Avenue,

Minneapolis, MN 55413.

      4.          The Defendants own and operate intensive wrestling camps for

children and young adults across the United States, including their

"Pennsylvania l4-Day Intensive Camp," which is held annually at Edinboro

University,   2   1   9 Meadville Street, Edinboro, Pennsylvania I 64444.




                             JURISDICTION AIID YEI\ruE

      5.          The Defendants, JROB Intensive Wrestling Camps, Inc. and J

Robinson Intensive Camps, LLC, are the owners and operators of "JROB

Intensive Wrestling Camps," which are held across the United States,

including Pennsylvania.

      6.          The Defendants, JROB Intensive Wrestling Camps, Inc. and J

Robinson Intensive Camps, LLC, regularly conduct business in the

Commonwealth of Pennsylvania, and knowingly and intentionally conduct


                                            2
     Case 1:20-cv-00028-RAL Document 1 Filed 01/31/20 Page 3 of 11




business in the Commonwealth of Pennsylvania, as they operate its

"Pennsylvania l4-Day Intensive Camp" at Edinboro University in the

Westem District of Pennsylvania.

      7.    This Court hasjurisdiction over the Defendants because the

Defendants maintain significant contacts in the Westem District    of

Pennsylvania, and they continually and regularly conduct business in the

Westem District of Pennsylvania thereby making venue in the Westem

District of Pennsylvania appropriate pursuant to 28 U.S.C.A. $ 1391(a).

      8.    This Court hasjurisdiction over the subject matter ofthis action

pursuant to 28 U.S.C. $ 1332 (a), because complete diversity of citizenship

exists between the parties, and the amount in controversy exceeds

$75,000.00, exclusive ofinterest and costs.

      9.     In addition, venue is proper in this District pursuant to 28

U.S.C.A. S 1391(bX2) because the incident giving rise to this suit occurred

in Edinboro, Erie County, which is in the Westem District of Pennsylvania.

                                   FACTS

      10. The Defendants, JROB Intensive Wrestling Camps, Inc. and J.
Robinson Intensive Camps, LLC, at all times material hereto, owned,

managed and operated their "Intensive Camps," which included the

"Pennsylvania l4-Day Intensive Carnp" at Edinboro University.


                                       J
       Case 1:20-cv-00028-RAL Document 1 Filed 01/31/20 Page 4 of 11




           I   1.   The Defendants' Intensive Camps are touted by the Defendants

as "the most challenging and life-changing wrestling camps in the country,"

with   a   "rigorous training model [that] operates on the principle that intense

challenges bring about significant change. . .             ."   See   jrobinsoncamps.com.

           12.       The Defendants' Intensive Camps claim to provide "a

structured, accountable environment that pushes athletes to their physical

and mental          limits. Through 4 workouts      a day that include technical    skill

sessions, live wrestling, drilling, running, and strength training, athletes            will

be taught a new meaning of hard          work."      See   jrobinsoncamps.com.

           13.       The Plaintiff, Amadeo Angel Bugatti, was a participant in the

201 8 JROB Intensive          Wrestling Training Camp that took place at Edinboro

University from June 17,2018 through June 30, 2018.

           14.       At all times material hereto, the Defendants, acted by and

through their employees, agents, and/or ostensible agents, including the

coach who wrestled Amadeo Angel Bugatti on June 27 ,2018.

           I   5.    On Wednesday, June    27   ,2018, the Plaintiff, Amadeo Angel

Bugatti, was participating in the eleventh day ofthe fourteen-day intensive

tralnlng camp.




                                                4
     Case 1:20-cv-00028-RAL Document 1 Filed 01/31/20 Page 5 of 11




       16.   On that date, the Plaintiff, Amadeo Angel Bugatti, had four (4)

training sessions, which consisted of a morning run, technique session, hard

practice and an evening run.

       17.   The Plaintiff s, Amadeo Angel Bugatti's, hard practice was

scheduled for 3:00-4:00 p.m., at which time the coach instructed the

wrestlers to find a panner to wrestle.

       18.   The Plaintiff, Amadeo Angel Bugatti, paired up with a fellow

participant to wrestle; however, shortly after, the Plaintiff, Amadeo Angel

Bugatti, and his partner began their wrestling practice they were stopped by

two unknown coaches.

       19.   One coach partnered with the PlaintifPs, Amadeo Angel

Bugatti's, partner, and the other coach determined to wrestle the Plaintiff,

Amadeo Angel Bugatti

      20.    At all times material hereto, the coach who wrestled the

Plaintiff, Amadeo Angel Bugatti, was acting in the course and scope of his

employment and./or agency with the Defendants.

      21.    The Plaintiff, Amadeo Angel Bugatti, prepared to wrestle the

coach, as this was not uncommon.

      22.    As the Plaintiff, Amadeo Angel Bugatti, was wrestling the

coach, the coach began to get frustrated.


                                         5
         Case 1:20-cv-00028-RAL Document 1 Filed 01/31/20 Page 6 of 11




         23.     At that time, the unknown coach then body locked around the

Plaintiff    s, Amadeo Angel Bugatti's, waist, picked   him up over his head and

pulled him back down to the mat, accelerating the fall as the coach

recklessly slammed the Plaintiff, Amadeo Angel Bugatti to the mat with full

force.

         24.     At that time, the Plaintiff, Amadeo Angel Bugaui, put his hand

down to protect his head and then heard cracking sounds and immediately

felt an intense feeling of fire in his left arm.

         25.     The Plaintiff, Amadeo Angel Bugatti, then yelled at the coach,

"what did youjust do, why did you do that?" and the coach backed away.

         26.     The Defendants' trainers then ran to the Plaintiff, Amadeo

Angel Bugatti, and called an ambulance.

         27.     The Plaintift, Amadeo Angel Bugatti, was taken via ambulance

to   Mill   Creek Hospital with a diagnosis of "left forearm both bone fracture,"

and was thereafter transferred to UPMC Harmot Emergency Department.

         28.     As a result ofcoach's inappropriate use of force against the

Plaintifi Amadeo Bugatti, the Plaintiff, Amadeo Angel Bugatti, was

diagnosed with a segmental comminuted radial meet shaft fracture as well as

ulnar mid shaft fracture with shortening, displacement and angulation.




                                          6
      Case 1:20-cv-00028-RAL Document 1 Filed 01/31/20 Page 7 of 11




       29.   On June 28,2018, the Plaintiff, Amadeo Angel Bugatti,

underwent open reduction and internal fixation of his left radial shaft

fracture and open reduction and intemal fixation of his left ulnar shaft

fracture.

       30.   As a result of the above-described incident, the Plaintiff,

Amadeo Angel Bugatti, sustained serious and permanent injuries.

       31.   As a result ofthe above-described incident and the injuries he

sustained, the Plaintiff, Amadeo Angel Bugatti, was forced to undergo

surgery and additional medical care.

       32.   As a result ofthe above-described incident and the injuries he

sustained, the Plaintiff, Amadeo Angel Bugatti, has obtained medical care

and treatment from various providers for which a recovery is sought.

       33.   As a result of the above-described incident and the injuries he

sustained, the Plaintiff, Amadeo Angel Bugatti, lost a   fuil scholarship to

continue his education and wrestling career.

       34.   As a result of the above-described incident and the injuries he

sustained, the Plaintiff, Amadeo Angel Bugaui, suffered and continues to

suffer a loss of his eaming capacity and power which loss is alleged to be

permanent, for which a claim is hereby made.




                                       7
      Case 1:20-cv-00028-RAL Document 1 Filed 01/31/20 Page 8 of 11




       35.   As a result of the aforesaid injuries, the Plaintiff, Amadeo

Angel Bugatti, was rendered sick, sore and disabled and sustained physical

and mental pain and great discomfort, all of which required medical care and

treatment.

       36.    As a result of the aforesaid injuries, the Plaintiff, Amadeo

Angel Bugatti, suffered and continues to suffer great physical and mental

pain, discomfort, inconvenience, and has been informed, believes and avers

that his injuries are   ofa continuing and permanent nature,   and that he   will

continue to suffer in the future and require additional medical care and

treatment from time to time.

       37.    The Plaintiff, Amadeo Angel Bugatti, has been informed,

believes and avers that he may be obliged to spend various sums of money

and incur various expenses for treatment of the aforementioned injuries in

the future for which the Plaintiff makes a claim herein.

       38.    Additionally, as a result of the injuries sustained in this

incident, the Plaintiff, Amadeo Angel Bugatti, has sustained and      will

continue to sustain a loss of everyday pleasures and enjoyments of life, for

which a claim is herein made.

       WHEREFORE, the Plaintiff, Amadeo Angel Bugatti, seeks

compensatory damages from the Defendants, JROB Intensive Wrestling


                                         8
     Case 1:20-cv-00028-RAL Document 1 Filed 01/31/20 Page 9 of 11




Camps, Inc. and J. Robinson Intensive Camps, LLC, jointly, severally,

jointly and severally, in an amount in excess ofseventy-five ($75,000.00)

dollars.

                              COUNT I     -   NEGLIGENCE

           Amadeo An el Bu atti v. JROB Intensive Wrestlin Cam                  Inc.
                   and J. Robinson Intensive Cam ps. LLC

          39.   The Plaintiffincorporates by reference the allegations contained

in Paragraphs I through 38 as though the same were set forth at length

herein.

          40.   The aforementioned injuries sustained by the   plaintiff Amadeo

Angel Bugatti, were the direct and proximate result of the negligence,

carelessness and recklessness of the Defendants, JROB Intensive wrestling

Camps, Inc. and J. Robinson Intensive Camps, LLC, by and through its

employees, agents, servants and,/or workmen, particularly the coach who

wrestled the Plaintiff, Amadeo Angel Bugani, on June       27,20lB,hthe
following respects:

      (a)       In then and there using excessive and reckless force when

coaching the Plaintiff, Amadeo Angel Bugatti, at the wrestling camp;

      (b)       In then and there wrestling the Plaintiff in a manner well

outside the scope of any consent provided by the     plaintifffor   such activities;




                                         9
     Case 1:20-cv-00028-RAL Document 1 Filed 01/31/20 Page 10 of 11




       (c)    In then and there coaching and wrestling outside the standards

applicable and appropriate at the Defendants' camps;

       (d)    In then and there inappropriately and recklessly body-slamming

the Plaintiff, Amadeo Angel Bugatti, to the ground during a coach-wrestler

training session; and,

       (e)    In then and there using excessive and reckless force in wrestling

the Plaintiff, Amadeo Angel Bugatti, when he (the unidentified coach) was

supposed to be wrestling the   Plaintiffwith the intent of monitoring the

Plaintifls skills.

       WHEREFORE, the Plaintiff, Amadeo Angel Bugatti, seeks

compensatory damages from the Defendants, JROB Intensive Wrestling

Camps, Inc. and J. Robinson Intensive Camps, LLC, jointly, severally,

jointly and severally, in an amount in excess ofseventy-five ($75,000.00)

dollars.

                                        Respectfu   lly Submitted,
                                        ANZALONE LAWOFFICES

                                  BY:     s/ Jamie J. Araalone, Es qutre
                                        JAMIE J. ANZALONE, ESQUIRE
                                        PA ID No. 202764

                                            s/ Kellv M. Ciravolo , Esquire
                                        KELLY M. CIRAVOLO, ESQUIRE
                                        PA ID No. 200565
                                        98 South Franklin Street
                                        Wilkes-Barre, PA 18701

                                       10
     Case 1:20-cv-00028-RAL Document 1 Filed 01/31/20 Page 11 of 11




                                    VERIFICATION


       I. AMADEO ANGEL BUGATTI, Plaintiff herein, certiry that the statements

contained in the foregoing Complaint are true and conect and are made subject to the

penalties of l8 Pa. C.S.A. Section 4904. relating to unswom falsihcation to authorities.




                                              'rtrn,o{t   z)- Alrx\rbtL,
                                             ffir
